                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:18-CV-00630-KDB
 ACE MOTOR ACCEPTANCE
 CORPORATION,

                 Plaintiff,

    v.                                                          ORDER

 MCCOY JOINT REVOCABLE
 TRUST
 MCCOY MOTORS, LLC
 ROBERT MCCOY, III
 ROBERT MCCOY JR.
 MISTY MCCOY
 FLASH AUTOS, LLC
 MCCOY MOTORS, LLC,

                 Defendants.


         On December 16, 2019, the McCoy defendants filed with the Court 281 pages of financial

records. The defendants cannot reasonably believe that this document dump complies with the

Court’s in-court order of September 19, 2019 and its three written orders of September 20, 2019,

October 28, 2019, and December 5, 2019; the Court certainly does not believe that it does. This

is the third filing by the McCoy defendants that woefully fails to comply with the orders of the

Court.

         Lest there be any uncertainty, the McCoy defendants are ORDERED to be present for the

show cause hearing scheduled for December 19, 2019.


                                          Signed: December 17, 2019




           Case 3:18-cv-00630-KDB Document 68 Filed 12/17/19 Page 1 of 1
